                   Case 3:20-cv-09258-JD Document 51
                                                  53 Filed 01/05/21
                                                           01/07/21 Page 1 of 2
                                                                              1



 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                       )
                                                         )   Case No: _______________'
 4                                                       )
                                      Plaintiff(s),      )   APPLICATION FOR
 5                                                       )   ADMISSION OF ATTORNEY
              v.
                                                         )   PRO HAC VICE
 6                                                       )   (CIVIL LOCAL RULE 11-3)
                                                         )
 7                                                       )
                                      Defendant(s).
                                                         )
 8
         I,                                       , an active member in good standing of the bar of
 9
                                   , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing:                                              in the
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                   LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13

14
       MY TELEPHONE # OF RECORD:                               LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15
       MY EMAIL ADDRESS OF RECORD:                             LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is:              .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct .
21
      Dated:
22                                                                                   APPLICANT

23
                                         ORDER DENYING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25        IT IS HEREBY ORDERED THAT the application of                                                     is denied.
     Gail Zirkelbach an attorney is not a member of the bar of this Court in good standing.
26
     Dated: 1/7/2021
27

28
                                                               UNITED STATES
                                                                         TES DISTRICT JJUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                      October 2012
